 


109 HR 4621 IH: No Parole for Sex Offenders Act
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4621 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Kennedy of Minnesota (for himself and Mr. Chandler) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that a sex offender or a sexually violent predator is not eligible for parole. 
 

1.Short titleThis Act may be cited as the No Parole for Sex Offenders Act. 
2.Reduction of grant amounts 
(a)In GeneralIn order not to reduce the funds available for Local Law Enforcement Block Grants by 10 percent, a State shall, on the first day of each fiscal year beginning 2 years after the date of the enactment of this Act, have in effect throughout the State in such fiscal year a law which requires such State to disallow parole for an individual convicted of a criminal offense against a victim who is a minor or a sexually violent predator (as such terms are defined in section 170101 of the Violent Crime Control and Law Enforcement Act of 1994). 
(b)Compliance and ineligibility 
(1)Compliance dateEach State shall have not more than 3 years from the date of enactment of this Act in which to comply with subsection (a), except that the Attorney General may grant an additional 2 years to a State that is making good faith efforts to implement subsection (a). 
(2)Ineligibility for fundsA State that fails to comply with subsection (a) of this section within the period prescribed by or under paragraph (1) of this subsection shall not receive 10 percent of the funds that would otherwise be allocated to the State for Local Law Enforcement Block Grants. 
(c)RedistributionAny funds available for redistribution shall be redistributed to participating States that have in effect a law referred to in paragraph (1).  
 
